Citation Nr: 1625918	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  07-26 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected left knee tendinitis.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for insomnia, to include as secondary to service-connected posttraumatic stress disorder (PTSD) with depression and cervical spine degenerative changes.  

4.  Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD with depression.

5.  Entitlement to service connection for migraine headaches.

6.  Entitlement to an increased rating for left knee tendinitis, currently evaluated as 10 percent disabling.

7.  Entitlement to an increased rating for right hand first metatarsal degenerative changes, status-post right thumb first metacarpal fracture and status-post right third finger injury, currently evaluated as 10 percent disabling.

8.  Entitlement to an increased rating for cervical spine degenerative changes, currently evaluated as 10 percent disabling.

9.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran had active service from March 1997 to March 2001.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, and a September 2011 rating decision of the VA RO in Muskogee, Oklahoma.  

In June 2010, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  In September 2013, the Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge.  Transcripts of the hearings have been associated with the record.

In March 2014, the Board remanded the case for further development.  The case has since been returned to the Board for appellate review.  

The Board notes that the Veteran's appeal originally included the issue of entitlement to service connection for tinnitus.  However, in August 2015, the RO granted service connection for tinnitus.  Therefore, that issue no longer remains on appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in the Virtual VA file reveals documents that are duplicative of evidence in the VBMS file or irrelevant to the issues on appeal. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a right knee disorder, a low back disorder, hypertension, and migraine headaches; increased ratings for left knee tendinitis and cervical spine degenerative changes; and entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's current insomnia is a symptom of his service-connected PTSD with depression and contemplated in the assigned rating.  The Veteran does not have a separate disability.  

2.  The Veteran's right thumb and third finger disabilities are not productive of amputation or ankylosis of the thumb or third finger, resulting in limitation of motion of other digits, or interference with the overall function of the hand.


CONCLUSIONS OF LAW

1.  Insomnia was not incurred in active service and is not proximately due to, the result of, or aggravated by a service-connected disability. 38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

2.  The criteria for a rating in excess of 10 percent for right hand first metatarsal degenerative changes, status-post right thumb first metacarpal fracture and status-post right third finger injury, have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5003, 5152, 5156, 5216-5230 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life. Vazquez-Flores v. Shinseki, supra. 

In this case, the RO provided the Veteran with notice letters in January 2006, March 2006, and June 2008.  Those letters informed him of the evidence needed to substantiate his claim for service connection and for an increased evaluation and of the division of responsibilities in obtaining such evidence.  They also explained how disability ratings and effective dates are determined.  

The Board notes that, while notice provided to the Veteran was not given prior to the first agency of original jurisdiction (AOJ) adjudication of the claims for service connection for insomnia and an increased rating for the right finger disabilities, notice was provided by the AOJ prior to the transfer and certification of the Veteran's case to the Board, and the content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

After the notice was provided, the Veteran's claim was readjudicated in a supplemental statement of the case (SSOC). Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating the claim and notifying claimant of such readjudication in the statement of the case).  The claimant has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notices, and he has taken full advantage of these opportunities, submitting evidence and argument in support of his claims.  Viewed in such context, the furnishing of notice after the decision that led to this appeal did not compromise the essential fairness of the adjudication. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 353 F.3d 1369, 1373 (Fed. Cir. 2004).  The Veteran has had a "meaningful opportunity to participate effectively," Dingess/Hartman, and the Board finds that the present adjudication of the appeal will not result in any prejudice to the Veteran.  Therefore, with respect to the timing requirement for the notice, the Board concludes that to decide this appeal would not be prejudicial to the claimant.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified, relevant, and available post-service medical records, including VA treatment notes and Social Security Administration (SSA) records, have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claims.  The Veteran has not identified any other outstanding records that are pertinent to this case.

In addition, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law. McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded VA hand, thumb, and finger examinations in August 2006, October 2010, and August 2014.  In addition, a VA medical opinion was provided in August 2014 with respect to the Veteran's claimed insomnia.

As discussed below, the Board finds that the VA examinations and opinions in this case are adequate, as they are predicated on a review of the Veteran's medical history as well as on an examination.  With respect to the increased rating claim, the VA hand, thumb, and fingers examinations fully address the rating criteria that are relevant to rating the Veteran's right first and third finger disabilities.  

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's right finger disabilities since he was last examined in August 2014.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95.

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4) (2015). 

With regard to the March 2014 remand, the Board finds that the Appeals Management Center (AMC) substantially complied with the Board's remand directives. Stegall v. West, 11 Vet. App. 268, 271 (1998). See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  Specifically, pursuant to the remand, the AMC obtained a VA medical opinion as to the likelihood that the Veteran has insomnia that is caused or aggravated by his service-connected depression and/or PTSD.  The AMC also provided the Veteran with an adequate VA examination that detailed the current severity and manifestations of his service-connected right finger disabilities.  Thus, there was compliance with the March 2014 remand.

With regard to the September 2013 hearing, in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfills two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claims on appeal; and (2) suggesting the submission of evidence that may have been overlooked. See also 38 C.F.R. § 3.103(c)(2); Procopio v. Shinseki, 26 Vet. App. 76 (2012).  At the hearing, the Veterans Law Judge, the Veteran, and his representative outlined the claims for service connection and increased rating on appeal and engaged in a discussion as to substantiation of those claims.  The Veterans Law Judge also clarified whether any additional relevant evidence was available which could substantiate the claim and held the record open for a period of 30 days for to provide the Veteran and his representative additional time to submit evidence.  The actions of the Veterans Law Judge supplemented the duty to notify and assist and complied with any related duties owed during a hearing.  Overall, the hearing was legally sufficient, and there has been no allegation to the contrary.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Insomnia is not considered to be a chronic disease for VA compensation purposes.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  Insomnia is not one of the listed chronic disabilities. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted on a secondary basis for disability which is proximately due to or the result of service-connected disease or injury, or for additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for insomnia. 

During the June 2010 DRO hearing, the Veteran testified that he was never treated for insomnia during service.  Rather, he has contended that his claimed insomnia was caused or aggravated by pain from his service-connected disabilities, pain from his nonservice-connected low back disorder, and/or anxiety from his service-connected PTSD with depression.

In a February 2009 SSA function report, the Veteran indicated that he had insomnia due to PTSD.

In a December 2010 VA mental health outpatient treatment note, the Veteran reported that he slept approximately two hours per night.  He related that he had no sleep the previous night due to hypervigilance and that he only slept four hours in the previous week.  He stated that he tried Ambien in the past, but noted that it was ineffective.  He reported that his mind was "crowded with fast thoughts, flooded all day and all night."  The Veteran also noted that he "thinks too many things at once to make any sense some times."  He indicated that he heard voices in his head that distracted him when he was about to go to sleep and that he used to see demons.  

In another December 2010 VA mental health note, the Veteran indicated that he did not sleep the previous night.  The provider noted that the Veteran's thoughts were organized, despite the Veteran's reports that his thoughts raced "about 1200 [miles per hour" and prevented him from sleeping.

In an April 2011 VA primary care note, the physician noted that the Veteran was not sleeping well after he stopped taking his psychiatric medications.

During a May 2011 VA PTSD examination, the Veteran reported that he had difficulty sleeping since 2000.  He reported that he averaged three to five hours of sleep per night.

In a June 2011 VA treatment note, the Veteran indicated that he slept two to three hours per night.  The provider noted that a diagnosis of bipolar disorder should be considered.

In an August 2014 VA medical opinion, the VA examiner opined that the Veteran's claimed insomnia was at least as likely as not proximately due to or the result of his service-connected depression and/or PTSD.  However, in rendering that opinion, he stated that insomnia is a symptom of both disorders.  He indicated that the Veteran experiences initial, intermittent, and terminal insomnia which is mostly attributable to major depressive disorder, but is also attributable to PTSD.  In addition, he noted that the Veteran suffers from nightmares and night terrors which are mostly attributable to PTSD.

The evaluation of the same disability or the same manifestations of disability under multiple diagnoses is to be avoided. 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity." Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14. See also Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) ("two defined diagnoses constitute the same disability for purposes of section 4.14 if they have overlapping symptomatology"). 

However, when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different diagnostic codes with different ratings. Esteban v. Brown, 6 Vet. App. 259, 262 (1994). See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The critical inquiry in making such a determination is whether any of the disabling symptomatology is duplicative or overlapping.  The Veteran is entitled to a combined rating only where the symptomatology is distinct and separate. Id. 

The Board notes that the Veteran's current sleep impairment is already contemplated in the rating assigned to his service-connected PTSD with depression. See February 2010 rating decision that granted service connection for PTSD with depression and assigned a 30 percent rating; June 2014 rating decision that granted an earlier effective date for service connection for a mental disability (previously established as depression to include PTSD) of February 17, 2006; March 2015 rating decision that increased the disability evaluation to 70 percent for PTSD with depression.  The RO has already considered symptomatology, such as insomnia, when rating the Veteran's PTSD and depression as 70 percent disabling.  Indeed, chronic sleep impairment is listed as a sign and symptom of an evaluation for PTSD under Diagnostic Code 9411. See 38 C.F.R. § 4.130.

Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for insomnia.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for insomnia is not warranted.


Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, as is the case here, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time. Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  In this case, as explained below, a uniform evaluation is warranted.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran has contended that he is entitled to a higher evaluation for his service-connected residuals of injury to the right first (thumb) and third (ring) fingers.  He is currently assigned a 10 percent evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5223.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27. 

Diagnostic Code 5003 states that the severity of degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When limitation of motion of the specific joint(s) is present, but noncompensable under the appropriate diagnostic codes, a 10 percent rating is for application for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, and a 20 percent evaluation is warranted with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.

For the index, long, ring, and little fingers (digits II, III, IV, and V), zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal (MP) and proximal interphalangeal (PIP) joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.  For digits II through V, the MP joint has a range of zero to 90 degrees of flexion, the PIP joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal (DIP) joint has a range of zero to 70 or 80 degrees of flexion. See 38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230, Note (1).

When two or more digits of the same hand are affected by any combination of amputation, ankylosis, or limitation of motion that is not otherwise specified in the rating schedule, the evaluation level assigned will be that which best represents the overall disability (i.e., amputation, unfavorable or favorable ankylosis, or limitation of motion), assigning the higher level of evaluation when the level of disability is equally balanced between one level and the next higher level. See 38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230, Note (2).

For evaluation of ankylosis of the index, long, ring, and little fingers, if both the MP and PIP joints of a digit are ankylosed, and either is in extension or full flexion, or there is rotation or angulation of a bone, evaluate as amputation without metacarpal resection, at PIP joint or proximal thereto.  If both the MP and PIP joints of a digit are ankylosed, evaluate as unfavorable ankylosis, even if each joint is individually fixed in a favorable position.  If only the MP or PIP joint is ankylosed, and there is a gap of more than two inches (5.1 centimeters) between the fingertip(s) and the proximal transverse crease of the palm, with the finger(s) flexed to the extent possible, evaluate as unfavorable ankylosis.  If only the MP or PIP joint is ankylosed, and there is a gap of two inches (5.1 centimeters) or less between the fingertip(s) and the proximal transverse crease of the palm, with the finger(s) flexed to the extent possible, evaluate as favorable ankylosis. See 38 C.F.R. § 4.71, Diagnostic Codes 5216-5230, Note 3.

For evaluation of ankylosis of the thumb, if both the carpometacarpal (CMC) and interphalangeal joints are ankylosed, and either is in extension or full flexion, or there is rotation or angulation of a bone, evaluate as amputation at the metacarpophalangeal (MCM) joint or through the proximal phalanx.  If both the CMC and interphalangeal joints are ankylosed, evaluate as unfavorable ankylosis, even if each joint is individually fixed in a favorable position.  If only the CMC or interphalangeal joint is ankylosed, and there is a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, evaluate as unfavorable ankylosis.  If only the CMC or interphalangeal joint is ankylosed, and there is a gap of two inches (5.1 cm.) or less between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, evaluate as favorable ankylosis.  See 38 C.F.R. § 4.71, Diagnostic Codes 5216-5230, Note 4.

If there is limitation of motion of two or more digits, evaluate each digit separately and combine the evaluations. See 38 C.F.R. § 4.71, Diagnostic Codes 5216-5230, Note 5.

In addition, as demonstrated by the evidence of record, the Veteran is right-handed.  As such, major finger disability ratings are applicable. 38 C.F.R. § 4.69.

Under Diagnostic Code 5219, a 40 percent evaluation is warranted for unfavorable ankylosis of the thumb and any finger.

Under Diagnostic Code 5223, a 30 percent evaluation is warranted for favorable ankylosis of the thumb and any finger.

Under Diagnostic Code 5224, a 10 percent evaluation is warranted for favorable ankylosis of the thumb, and a 20 percent evaluation is warranted for unfavorable ankylosis of the thumb.  

With ankylosis, consideration is also given to whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with the overall function of the hand. See Note to 38 C.F.R. § 4.71a, Diagnostic Codes 5223, 5224.

Under Diagnostic Code 5228, a noncompensable evaluation is warranted for limitation of motion of the thumb with a gap of less than one inch (2.5 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 10 percent evaluation is warranted for limitation of motion of the thumb with a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 20 percent evaluation is warranted for limitation of motion of the thumb with a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.

Under Diagnostic Code 5230, a noncompensable evaluation is warranted for any limitation of motion of the ring or little finger.

Under Diagnostic Code 5152, a 20 percent evaluation is warranted for amputation of the thumb at the distal joint or through the distal phalanx.  A 30 percent evaluation is warranted for amputation of the thumb at the MCM joint or through the proximal phalanx.  A 40 percent evaluation is warranted for amputation of the thumb with metacarpal resection.

Under Diagnostic Code 5155, a 10 percent evaluation is warranted for amputation of the ring finger, without metacarpal resection, at the PIP joint or proximal thereto.  A 20 percent evaluation is warranted for amputation of the ring finger with metacarpal resection (more than one half the bone lost). 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an increased rating for his right first and third finger disabilities.  The Board has reviewed the claims file, including the VA examinations, the VA treatment records, and the Veteran's lay statements.

Historically, the Veteran fractured his right thumb and injured his right ring finger while boxing for the Marine Corps in service.

The Veteran has indicated that the disability currently affects functions, such as his ability to grip and hold objects with his right hand, including a steering wheel or door knobs; writing; and participation in activities that require dexterity of the digits of the right hand, including brushing his hair, shaving, using a fork, and typing. See, e.g., February 2006 written statement; June 2010 DRO hearing testimony and September 2013 Board hearing testimony; and October 2010 and August 2014 VA examination reports.

The record shows that the Veteran does not have ankylosis of the right thumb or fingers. See August 2006, October 2010, and August 2014 VA examination reports.  In regard to ankylosis, ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (internal medical dictionary citation omitted).  Therefore, the Veteran is not entitled to a higher evaluation under Diagnostic Codes 5219 or 5223 for unfavorable and favorable ankylosis of the thumb and any finger, or Diagnostic Code 5224 unfavorable and favorable ankylosis of the thumb. 38 C.F.R. § 4.71a, Diagnostic Codes 5219, 5223, 5224.  

The Veteran is also not entitled to a higher rating under Diagnostic Code 5228 for limitation of motion of the thumb.  Under Diagnostic Code 5228, a 20 percent evaluation is warranted for limitation of motion of the thumb with a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers. 38 C.F.R. § 4.71a, Diagnostic Code 5228.  During the August 2006 VA examination, the Veteran had no gap between the tip of the thumb and the fingers.  He was able to touch the tip and pad of the distal phalanx to his thumb tip and pad, and he was able to touch the tip of his fingers to the palm of his hand.  During the October 2010 VA examination, the Veteran was also able to approximate the tips of his fingers with the tip of his thumb and palm.  Moreover, during the August 2014 VA examination, the Veteran demonstrated no limitation of motion or evidence of any painful motion of any fingers or his thumb.  There was no gap between the thumb pad and fingers and no functional loss or functional impairment of any of the fingers or thumb.  Therefore, the Veteran is not entitled to a higher evaluation under Diagnostic Code 5228. Id.

In addition, there has not been amputation of either the thumb or ring finger.  They were both intact during the VA examinations.  Therefore, the Veteran is not entitled to a higher evaluation under Diagnostic Codes 5152 or 5155, pertaining to amputation of the thumb or ring finger. 38 C.F.R. § 4.71a, Diagnostic Codes 5152, 5155.

Moreover, there is no indication that the right thumb and ring finger disabilities have resulted in limitation of motion of other digits or interference with the overall function of the hand to warrant a separate evaluation consistent with the Note to 38 C.F.R. § 4.71a, Diagnostic Codes 5224, 5227.  In fact, the range of motion findings for the digits of the right hand were entirely normal during the August 2006, October 2010, and August 2014 VA examinations, and the August 2014 VA examiner noted that the Veteran demonstrated no limitation of motion or evidence of any painful motion of any fingers or his thumb and no functional loss or functional impairment of any of the fingers or thumb.  

The Board acknowledges the Veteran's complaints that his right hand disability causes contain pain; loss of motion; and difficulty writing, typing, holding and gripping, shaving, brushing his hair, eating with a fork, opening doors, and holding the steering wheel to drive.  However, the August 2014 VA examiner indicated that the right thumb and ring finger disabilities did not produce functional loss or impairment of any of the fingers or thumb.  Thus, while the Board acknowledges the Veteran's contentions as to limitation of his overall hand function, the preponderance of the evidence does not support the assignment of an additional evaluation based on limitation of motion of other digits or interference with the overall function of the hand.

In addition, the record reflects that the Veteran has been found to have a ganglion cyst and neurological complaints related to his right wrist.  However, the record does not reflect or otherwise suggest that the Veteran suffered some neurological deficiency in his hands, nor does the Veteran contend, that these problems are related to the service-connected right thumb and ring finger disability so as to warrant a separate or higher disability evaluation under the diagnostic codes pertinent to rating neurological disorders.  In fact, in a January 2011 rating decision, the RO denied service connection for a right wrist condition, to include a right wrist volar radial ganglion cyst.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the right thumb and ring finger disabilities is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent rating, and no higher.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  The Board observes that the August 2006 VA examiner indicated that the Veteran had normal dexterity and normal function of all of his fingers.  He noted no additional range of motion limitation or joint function due to pain, fatigue, weakness, or lack of endurance following repetitive use testing.  The October 2010 VA examiner also noted that the Veteran had no decreased strength for pushing, pulling, or twisting and no decreased dexterity for twisting, probing, writing, touching, and expression.  In addition, the August 2014 VA examiner noted that the Veteran complained of easy fatigability of the right hand; however, he also noted that there was no functional loss or functional impairment of any of the fingers or thumb.   

Therefore, the Board finds that the weight of the evidence is against a higher evaluation for the Veteran's right first and third finger disabilities.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied. Gilbert, 1 Vet. App. 49 (1990).

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's right thumb and ring finger disabilities are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, including limitation of motion and functional loss.

The Board notes that, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board finds that the schedular criteria reasonably describe the Veteran's disability picture in this case.  Thus, it cannot be said that the available schedular evaluations for this disability are inadequate.  There are higher ratings available under the diagnostic codes, as discussed above, but the Veteran's disability is not productive of such manifestations.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected right first and third finger disabilities under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.


ORDER

Service connection for insomnia is denied.

An increased rating for right hand first metatarsal degenerative changes, status-post right thumb first metacarpal fracture and status-post right third finger injury, currently evaluated as 10 percent disabling, is denied.


REMAND

The Board finds that a remand is necessary to obtain additional VA examinations and opinions and to obtain any available outstanding VA treatment records.

The Veteran has claimed that he developed a right knee disorder as a result of compensating for his service-connected left knee tendinitis.  Alternatively, he has claimed that he injured his knee several times on active duty while playing football as a member of the All Marine football team at Camp Pendleton.  During the June 2010 DRO hearing, the Veteran reported that he had strained ligaments in his right knee during service.  The Veteran's service treatment records do show that he was treated for right knee pain that lasted for three months in September 1999.  The diagnosis was possible tendonitis and lateral collateral ligament (LCL) strain.  

The Veteran was afforded VA examinations in January 2001, October 2010, and August 2014 in connection with his claim for a right knee disorder.  In the January 2001 VA examination report, the examiner noted that an x-ray of the right knee was normal and noted that there was no pathology found.  Therefore, no diagnosis was provided pertaining to the right knee.  In the October 2010 VA examination report, the examiner noted that x-rays of the right knee showed no acute osseous abnormality, no acute fracture, and preservation of the joint spaces.  No diagnosis was provided.  In the August 2014 VA examination report, the VA examiner noted that there was no pathology to render a diagnosis.  Nevertheless, the Board notes that those VA examiners did not adequately address the VA treatment records and SSA records documenting right knee pain.   

Likewise, the Veteran has claimed that he injured his low back during a March 1999 motor vehicle accident in service.  The Veteran's service treatment records include March 1999 emergency room notes from the Naval Hospital at Camp Pendleton and service treatment records dated in March 1999, July 1999, December 2000, and January 2001 that reference back pain following the roll-over motor vehicle accident.  In the July 1999 service treatment note, a diagnosis of lumbar sprain or strain was reported.  In fact, in a January 2001 separation examination the examining medical officer noted the Veteran's complaint of chronic intermittent musculoskeletal low back pain, and in a January 2001 separation report of medical history, the Veteran indicated that he had recurrent back pain.  He stated that his back pain continued to occur after strenuous physical training and had occurred since the March 1999 accident.  

The Veteran was afforded VA examinations in January 2001 and August 2014 in connection with his claim for a low back disorder.  In the January 2001 VA examination report, the examiner noted that the Veteran reported that he had low back pain that began after a motor vehicle accident in service.  He also indicated that an x-ray of the lumbar spine was normal.  The examiner stated that he was unable to make a diagnosis because he found no pathology related to a low back disorder.  In the August 2014 VA examination report, the VA examiner noted that the Veteran reported an onset of low back symptoms in 1999 as a result of a motor vehicle accident in service.  He indicated that the Veteran complained of chronic low back pain without radicular complaints.  The examiner reported that the Veteran had localized tenderness or pain to palpation over the joints and/or soft tissue of the thoracolumbar spine.  He noted that x-rays of the lumbar spine were within normal limits, and that there was no pathology to render a diagnosis.  Nevertheless, the Board notes that the VA examiners did not address August 2007 correspondence from a private chiropractor that indicated that the Veteran had extreme low back pain and spasms that caused radicular symptoms and thoracic pain.  He diagnosed the Veteran with thoracic or lumbar sprain or strain, sacroilitis, sciatica, and thoracolumbar myotitis.

With respect to the Veteran's claimed hypertension, he has asserted that he had high blood pressure during service.  Alternatively, he has claimed that his hypertension may have been caused or aggravated by his service-connected PTSD with depression, service-connected left knee disability, or medications to treat the pain from his service-connected disabilities.  

The Veteran was afforded a VA hypertension examination in August 2014 in connection with his claim.  In the August 2014 VA examination report, the VA examiner noted that the Veteran had three blood pressure readings of 140/90.  He stated that the Veteran did not have a history of a diastolic blood pressure elevation to predominantly 100 mm. Hg or more.  He also reported that the Veteran had never been diagnosed with hypertension or isolated systolic hypertension.  As such, the examiner determined that there was no pathology to render a diagnosis of hypertension.  

Nevertheless, the Board notes that the examiner did not address the blood pressure reading recorded in the August 2006 VA spine examination of 153/96 and the VA spine examiner's note that he informed the Veteran that he needed a primary care evaluation for his elevated blood pressure.  Moreover, the Board notes that the August 2014 VA examiner indicated that the Veteran did not have a history of a diastolic blood pressure elevation to predominantly 100 mm. Hg or more.  However, for VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater.  The term "isolated systolic hypertension," means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm. See 38 C.F.R. § 4.104, Code 7101, Note 1 (2015).

The Veteran has also claimed that he began having migraine headaches during service when he was a member of the Marine boxing and football teams.  Alternatively, he stated that his migraine headaches may have been caused by the March 1999 motor vehicle accident.  In a February 2006 statement, the Veteran reported that he had symptoms of mild concussions several times.  The Veteran's service treatment records include a December 1997 emergency room note that showed that he was jumped by a group of men in Oceanside, California.  He denied having a loss of consciousness at that time.  In May 2000 service treatment notes, the Veteran complained of migraines and worsening, constant temporal or frontal headaches.  

The Veteran was afforded a VA examination in August 2014 in connection with his claim for migraines.  In the August 2014 VA examination report, the VA examiner stated that, although the Veteran was diagnosed with current migraine headaches, there was no evidence to show any correlation between service or head trauma and his subjective complaints of headaches.  However, the VA examiner did not adequately address the Veteran's lay assertions that his migraines began during service and has continued since that time.  In particular, the examiner did not discuss whether the current migraines may be related to the March 1999 motor vehicle accident in service or due to any head trauma from boxing or football during service.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, remand is necessary to obtain additional VA examinations and opinions to determine the nature and etiology of any right knee disorder, low back disorder, hypertension, and migraine headache that may be present.

With respect to the Veteran's claim for an increased rating for left knee tendinitis, he was most recently afforded a VA knee examination in August 2014.  The examiner noted that the Veteran was unable to complete range of motion testing due to ankylosis of the joint.  In addition, he was unable to perform joint stability testing for the left knee.  In an August 2015 VA addendum opinion, the examiner noted that the Veteran did not have ankylosis of the left knee.  Rather, he noted that three repetitions of range of motion testing could not be performed due to the Veteran's pain.  In addition, he noted that the Veteran was wearing a knee brace during the examination.  

The Board finds that the August 2014 VA knee examination is inadequate.  Specifically, while the VA examiner reported that the Veteran was unable to perform three repetitions of range of motion testing in his August 2015 addendum opinion, the Board notes that he did not record any range of motion testing findings in his August 2014 examination report.  On remand, the Veteran should be afforded another VA knee examination to ascertain the severity and manifestations of his left knee disability.  

Regarding the claim for an increased rating for cervical spine degenerative changes, the Veteran was afforded VA spine examinations in August 2006, October 2010, and August 2014.  While the examiners opined that the Veteran had no neurologic abnormalities associated with his cervical spine disability, none of the examiners specifically addressed the Veteran's repeated contention that he passes out when he turns his head to look over his right shoulder. See, e.g., February 2006 statement, June 2010 DRO hearing, September 2013 Board hearing.  On remand, the Veteran should be afforded another VA spine examination to ascertain the severity and manifestations of his cervical spine disability, to include any neurologic abnormalities associated with that disorder.

Finally, as decisions on the service connection and increased rating claims could affect the outcome of the TDIU claim, the claims are inextricably intertwined, and remand is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left knee, cervical spine, right knee, low back, blood pressure, and migraine headaches.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also obtain any outstanding, relevant VA medical records.

2.  After the above development has been completed, the Veteran should be afforded a VA examination to ascertain the nature and etiology of his claimed right knee disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The Veteran has contended that he has a current right knee disorder that was caused by him compensating for his service-connected left knee tendinitis.  Alternatively, he has claimed that his current right knee disorder was caused by in-service football injuries.

The examiner should note that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should also note that the Veteran's service treatment records show that he was treated for complaints of right knee pain, diagnosed as possible tendonitis and LCL strain in September 1999.

The examiner should identify any current right knee disorders.  In so doing, he or she should consider the post-service medical records documenting complaints of right knee pain.

For each diagnosis identified, the examiner should provide an opinion as to whether it is at least as likely as not that the disorder manifested in or is otherwise related to service, to include as a result of in-service football injuries.

The examiner should also opine as to whether it is at least as likely as not that any current right knee disorder was either caused or permanently aggravated by his service-connected left knee tendinitis. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After the above development has been completed, the Veteran should be afforded a VA examination to ascertain the nature and etiology of any low back disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The Veteran has contended that his current low back pain was caused by injuries from a March 1999 motor vehicle accident during service.

The examiner should note that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should also note that the Veteran's service treatment records show that he was treated for contusions and ligamentous back strain in a March 1999 emergency room note from the Naval Hospital at Camp Pendleton following a roll-over motor vehicle accident.  Thereafter, in a July 1999 service treatment note, the Veteran was diagnosed with a lumbar sprain or strain.  During his January 2001 separation examination, he reported having chronic, intermittent musculoskeletal low back pain since the 1999 accident.

The examiner should identify all current low back disorders.  In so doing, he or she should consider the private chiropractors records noting diagnoses of a thoracic or lumbar sprain or strain, sacroilitis, sciatica, and thoracolumbar myotitis.  If any previously diagnosed disorders are not found on examination, the examiner should address whether they were misdiagnosed or have resolved.

For each diagnosis identified, the examiner should provide an opinion as to whether it is at least as likely as not that the disorder manifested in or is otherwise related to service, to include as a March 1999 motor vehicle accident.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  After the above development has been completed, the Veteran should be afforded a VA examination to ascertain the nature and etiology of any hypertension that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The Veteran has contended that he had high blood pressure during service.  Alternatively, he has claimed that his hypertension may have been caused or aggravated by his service-connected PTSD with depression, service-connected left knee disability, or medications to treat the pain from his service-connected disabilities.  

The examiner should note that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should also note that the Veteran's service treatment records include a complaint of high blood pressure in a February 2000 service treatment note.  In addition, the examiner should comment on the blood pressure reading recorded in the August 2006 VA spine examination of 153/96 and the VA spine examiner's note that he informed the Veteran that he needed a primary care evaluation for his elevated blood pressure.

The examiner should further note that, for VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater.  The term "isolated systolic hypertension," means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm. See 38 C.F.R. § 4.104, Code 7101, Note 1 (2015).

The examiner should state whether it is at least as likely as not that the Veteran currently has hypertension that manifested in service or within one year thereafter or that is otherwise causally or etiologically related to his military service, including any symptomatology therein.  

The examiner should also opine whether it is at least as likely as not that any current hypertension is either caused by or aggravated by the Veteran's service-connected PTSD with depression, service-connected left knee disability, an/or the medications to treat the pain from his service-connected disabilities.  
 
(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After the above development has been completed, the Veteran should be afforded a VA examination to ascertain the nature and etiology of any migraine headaches that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The Veteran has contended that his current migraine headaches were caused by in-service head trauma from boxing and football or from a March 1999 motor vehicle accident.

The examiner should note that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should also note that the Veteran's service treatment records show that he was treated for complaints of migraine headaches in May 2000.  In addition, a December 1997 emergency room note indicated that the Veteran was jumped by a group of men in Oceanside, California.

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has migraine headaches that manifested in or are otherwise related to his military service, to include as a result of head trauma from in-service boxing and football injuries; a December 1997 assault in Oceanside, California; and a March 1999 motor vehicle accident.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  After the above development has been completed, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected left knee tendinitis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.

The examiner should note that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the left knee disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees and indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or, the symptomatic removal of semilunar cartilage.  He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  The examiner should further state whether there is any malunion or nonunion of the tibia and fibula.

The presence of objective evidence of pain, excess fatigability, incoordination and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors.  The examiner should indicate at what point or degree the Veteran experiences pain.  In other words, he or she should state when pain begins on range of motion testing.

If the Veteran is unable to perform range of motion testing, the examiner should specifically note this in the examination report and explain why.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

7.  After completing the foregoing development, the appellant should be afforded a VA medical examination to ascertain the current severity and manifestations of his service-connected cervical spine disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.

The examiner should note that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's cervical spine disability under the rating criteria.  In particular, the examiner should provide the range of motion of the cervical spine in degrees and state whether there is any form of ankylosis. 

The examiner should also state the total duration of incapacitating episodes over the past 12 months attributable to each disability and identify all neurological manifestations of the disabilities.  

The examiner should specifically address the Veteran's reports that a bone spur in his neck is either affecting a nerve and/or cutting off circulation and causes him to pass out when he turns his head to the side to look over his right shoulder.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

8.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled examinations, to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2015). 

In the event that the Veteran does not report for any scheduled examination, documentation which shows that notice scheduling the examination was sent to the last known address should be associated with the VBMS file.  It should also be indicated whether any notice that was sent was returned as undeliverable.
 
9.  The AOJ should review the examination reports to ensure that they are in compliance with this remand.  If a report is deficient in any manner, the AOJ should implement corrective procedures. 
 
10.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


